Citation Nr: 0117851	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-09 060	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran's active duty service included a period from 
November 1990 to September 1992.  He served, in part, in 
support of Operation Desert Shield/Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Washington, DC RO that denied a claim of entitlement to 
service connection for PTSD.  In September 1999, jurisdiction 
of the veteran's claims file was transferred to the Baltimore 
RO.  In May 2001, the veteran testified at a hearing before a 
member of the Board.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, et seq. (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday 
v. Principi, 14 Vet. App. 280 (2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in this case.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The change in the law requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  Holliday, 14 Vet. App. 
at 289.  In the case of Holliday v. Principi, it was noted 
that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Id.  Indeed, the United States Court 
of Appeals for Veterans Claims (Court) noted that, until such 
regulations were promulgated, there remained significant 
uncertainties regarding the kind of notice to be given to 
each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Holliday, 14 Vet. App. at 289-
290.  In order to ensure that the veteran in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, a remand is 
required.  

The veteran contends that he has PTSD as a result of 
stressors he experienced during service (see written 
statements dated in June 1998, February 1999, and 
August 1999; May 2001 Board hearing testimony; and July 2000 
statement from the veteran's representative).  In the present 
case, the veteran has been found to have PTSD by VA since 
July 1999.

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2000).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).

Under the circumstances of this case, the Board finds that 
the duty to assist has not been fulfilled because the avenues 
available for corroborating the claimed stressors have not 
been fully explored.  The evidence of record shows that the 
RO obtained the veteran's service medical records, service 
personnel records, and contacted the veteran by letter in 
February 1999, and asked that he provide the RO with specific 
information regarding his stressors (the events, dates, his 
unit of assignment, and/or the names of witnesses).  However, 
the RO has not yet contacted the service department to search 
its records to determine whether the veteran's claimed 
stressors can be corroborated.  Therefore, a remand is 
warranted so that the RO can ask the veteran once again to 
specify the dates, times, and locations of the claimed 
stressors, and to ask the service department to search for 
supporting evidence of the stressor events.  38 C.F.R. § 19.9 
(2000).  It should be pointed out that corroboration of every 
detail, such as the veteran's own personal involvement, is 
not necessary.  Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Board finds that it would be useful to schedule the 
veteran for a VA psychiatric examination that takes into 
account any supporting evidence of the claimed stressors, or 
lack thereof.  38 C.F.R. § 19.9 (2000).  All actions taken by 
the RO to verify the veteran's stressor(s) must also be 
documented and associated with his claims file.  Therefore, 
to satisfy VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, a new 
examination is necessary to better evaluate the veteran's 
claim of service connection for PTSD.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

There are additional reasons for remand, including the need 
to obtain additional treatment records.  In a written 
statement of August 1999, the veteran indicated that he was 
then receiving treatment for PTSD at the Washington, DC VA 
Medical Center (VAMC).  A review of the record reveals that 
these records have neither been requested nor associated with 
the claims file; yet, such records may be pertinent to the 
veteran's claim.  (VA adjudicators are charged with 
constructive notice of documents generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).)  In this regard, the 
Board notes that, because of the need to ensure that all 
potentially relevant VA records are made a part of the claims 
file, a remand is required.  See Bell, supra.

Moreover, in a written statement of February 1999, the 
veteran also provided the names of several Marines who served 
with him and who could corroborate his stressors.  In 
addition, at the veteran's hearing before a member of the 
Board in May 2001, the veteran's representative requested 
that the veteran be given an opportunity to obtain lay 
statements from fellow Marines who could attest to the trauma 
the veteran suffered in the Persian Gulf area.  The Board 
agrees that the veteran should be given time to obtain such 
statements because they may be pertinent to the veteran's 
claim.

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Additionally, the veteran 
should be given an opportunity to obtain 
lay statements from anyone who served 
with him and could provide independent 
verification of his stressors. 

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
PTSD that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  All relevant 
records from the Washington DC VAMC 
should be obtained.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including exact dates, places, detailed 
descriptions of the events, duty 
assignments, and names or other 
identifying information concerning any 
individuals involved in the events.  The 
veteran's units of assignment should be 
clarified.  The veteran should be advised 
that this sort of information is 
necessary to obtain supporting evidence 
of the occurrence of the stressful 
events.

4.  The RO should provide the service 
department with as much detail as 
possible in order to obtain verification 
of the alleged stressors.  At a minimum, 
the RO should provide copies of the 
veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO, and any other information provided by 
the veteran that might be helpful in a 
search for corroborating evidence. 

5.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
to determine if he currently has PTSD due 
to in-service stressor(s).  All indicated 
tests and studies, including 
psychological testing, should be 
performed.  The claims folder should be 
made available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed, as 
well as any information about the 
occurrence of stressful experiences.  
Consideration should be given to evidence 
that supports the veteran's claim of 
in-service stressors.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiner should comment on the link 
between the current symptomatology and 
the in-service stressors.  If PTSD is not 
found, the examiner should provide an 
opinion reconciling such a conclusion 
with the July 1999 VA examination report 
showing a diagnosis of PTSD.  The 
examination report should include 
complete rationale for all opinions 
expressed.  

6.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

7.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim in accordance 
with all applicable laws and regulations, 
including the Veterans Claims Assistance 
Act of 2000 and any implementing 
regulations.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
data.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


